DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.
 
Response to Amendment

The amendment filed 21 March 2022 is entered.  Claims 1-46 are currently pending in the application.  Claims 11-34 have been withdrawn.  The rejections of record from the office action dated 20 December 2021 not repeated herein have been withdrawn.
  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (Machine Translation of JPH07187234 A) in view of Menard et al. (US 2014/0086513 A1).
Regarding claims 1-10 and 35-46, Hiroshi discloses a bag for transporting beverages such as milk (i.e. milk)([0001]), comprising multilayered polymeric films sealed on four edges to make a bag (i.e. flexible bag for packaging a product; sealed at the edges that form at least one cavity; made from polymeric films; four sealed edges)([0002], Fig. 3), wherein the bag has a spout in communication with the inside of the bag and the spout is capped (i.e. wherein said flexile bag comprises at least one fitment in closed position of one side of said flexible bag)([0014], Fig. 3), wherein a gas is sealed between at least a pair of the sidewall films (i.e. comprises at least one cavity that comprises a gas; more than one cavity, wherein each such cavity is formed by 2 to 4 layers of polymeric films; non-filled cavities comprise a gas)([0014], Fig. 1), wherein the gas may be N2 and may be used alone and helps prevent the contents of the bag from being oxidized (i.e. at least one cavity that comprises a gas, wherein said gas comprises less than 10% oxygen before filling said flexible bag with one of said products; wherein at least 90% or 99% of said gas is selected form nitrogen)([0014]-[0022]).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to choose nitrogen from among the gases disclosed by Hiroshi and to use it alone because it is disclosed as a possible gas and may be used alone ([0014]-[0022]).  
Hiroshi discloses all of the claim limitations as set forth above.  Modified Hiroshi does not disclose that the polymeric films comprise at least one layer of metallized PET, metallized BoPA, or Clear BoPA, the first polymeric film layer or fourth polymeric film layer comprise metallized PET or metallized BoPA or clear BoPA or that the first polymeric film layer and second polymeric film layer comprise an OTR-reducing barrier layer comprising metallized PET or metallized BoPA and/or clear BoPA.
Menard discloses a packaging bag comprising a multilayer film an opening device in communication with the interior of the bag (abstract, [0003], Fig. 1), wherein the film comprises a barrier layer comprising metallized PET ([0022]).
Hiroshi and Menard are analogous art because they both teach about packaging bags comprising a multilayer film and a fitment in communication with the interior of the bag.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the barrier layer comprising metallized PET of Menard into any film layer of the bag of Hiroshi in order to provide a bag having the advantage of improved oxygen barrier properties to help prevent spoilage of the product in the bag. 
Regarding claims 7 and 41, It is clear from Figure 1 that the bag may comprise three cavities, a first, second and third cavities, wherein the first cavity is defined be a first polymeric film layer and a second polymeric film layer, the second cavity is defined by said second polymeric film layer and a third polymeric film layer and the third cavity is defined by said third polymeric film layer and a fourth polymeric film layer, wherein the first, second, third, and fourth polymeric film layers are coplanar and sealed at the edges, wherein said second cavity is central to said first and third cavities, wherein the second cavity is used for filling said product, wherein the second cavity is connected to the fitment for dispensation of the product and the cavities comprise the gas. 
Regarding claims 9 and 43, it is the examiner’s position that in Figure 1, the innermost cavity can be considered the one cavity defined by firs polymeric film layer and second polymeric film layer wherein the layers are coplanar and sealed at the edges.

Response to Arguments

Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicant argues that modifying Hiroshi with Menard would reduce the resilience and impact resistance of Hiroshi making it unsuitable for its intended purpose.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether modifying Hiroshi with Menard would reduce the resilience and impact resistance of Hiroshi making it unsuitable for its intended purpose must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Menard teaches packaging containers that include a weakening region and does not teach multiple plies of non-adhered film layers.
However, note that while Menard does not disclose all the features of the present claimed invention, Menard is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a packaging bag comprising a multilayer film an opening device in communication with the interior of the bag (abstract, [0003], Fig. 1), wherein the film comprises a barrier layer comprising metallized PET ([0022]), and in combination with the primary reference, discloses the presently claimed invention.
	Applicant argues that one of ordinary skill in the art would have no reasonable expectation of success in combining Hiroshi and Menard.
	Applicant’s argument is unpersuasive given that Hiroshi and Menard both teach about packaging bags comprising a multilayer film and a fitment in communication with the interior of the bag.  Applicant provides no evidence to support the assertion that one of ordinary skill in the art would not expect incorporating the metallized PET of Menard into any film layer of the bag of Hiroshi to be successful for its intended purpose.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/Primary Examiner, Art Unit 1782